NUMBER 13-09-00499-CR

                                       COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                                    IN RE: MANUEL VILLARREAL


                                  On Petition for Writ of Mandamus.


                                       MEMORANDUM OPINION

            Before Chief Justice Valdez and Justices Yañez and Benavides
                          Memorandum Opinion Per Curiam1

        Relator, Manuel Villarreal, pro se, filed a petition for writ of mandamus in the above cause

on August 28, 2009, seeking to compel his counsel of record to provide relator with a complete

copy of his file.2 Relator’s court-appointed trial attorney has filed a response to the petition. See

TEX . R. APP. P. 52.4.

        Mandamus relief may be granted if the relator shows that: (1) the act sought to be


        1
         See T EX . R . A PP . P . 5 2 .8 (d ) (“W h en denying relief, the court m ay hand dow n an opinion but is not
required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).

        2
          Relator was convicted of sexual assault in cause num ber B-08-2067-0-CR-B in the 156th District Court
of Bee County, Texas. This Court dism issed the appeal of that conviction based on the certification of relator’s right
to appeal. See Villarreal v. State, No. 08-00587-CR, 2009 Tex. App. LEXIS 2944, at **1-2 (Tex. App.–Corpus Christi
Apr. 30, 2009) (per curiam ). Mandate was issued on August 5, 2009.
compelled is purely ministerial; and (2) there is no adequate remedy at law. See Deleon v. Dist.

Clerk, 187 S.W.3d 473, 474 (Tex. Crim. App. 2006) (orig. proceeding). The relator must have

a “clear right” to the relief sought and the merits of the relief sought must be “beyond dispute.”

See id. “The requirement of a clear legal right necessitates that the law plainly describes the

duty to be performed such that there is no room for the exercise of discretion.” See id.

       We deny the petition for writ of mandamus for the reasons stated herein. First, the

petition for writ of mandamus fails to comply with the Texas Rules of Appellate Procedure. See

generally TEX . R. APP. P. 52.3. Specifically, for instance, the petition lacks both an appendix and

a record and fails to contain a “clear and concise argument for the contentions made, with

appropriate citations to authorities and to the appendix or record,” and is largely illegible. See

id. 52.3(h). Second, the documents before this Court fail to establish this Court’s jurisdiction

over this original proceeding. See generally TEX . GOV'T CODE ANN . § 22.221(a) & (b) (Vernon

2004); In re McAfee, 53 S.W.3d 715, 716 (Tex. App.–Houston [1st Dist.] 2001, orig. proceeding).

Third, and finally, trial counsel’s response to this petition for writ of mandamus indicates that the

requested relief has been provided and this original proceeding has been rendered moot.

       The Court, having examined and fully considered the petition for writ of mandamus and

response thereto, is of the opinion that relator has not shown himself entitled to the relief sought.

Based on the foregoing, the petition for writ of mandamus is DENIED. See TEX . R. APP. P.

52.8(a).

                                                          PER CURIAM


Do not publish. See TEX . R. APP. P. 47.2(b).
Memorandum Opinion delivered and
filed this 4th day of September, 2009.




                                                 2